—In an action to recover damages for personal injuries, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Roberto, J.), dated September 28, 1994, as granted the separate motions of the defendants Robbie Robinson Textiles, Inc., Paterson Silk Stores, Inc., and Rockland Industries, Inc., to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly exercised its discretion in dismissing the plaintiffs’ complaint as against the respondents. The plaintiffs’ failure to comply with previous discovery orders, considered in conjunction with their history of resisting disclosure, fully supports the court’s exercise of discretion in striking the plaintiffs’ complaint as to the respondents (see, Kaplan v Elkind, 208 AD2d 683; Bigman v Dime Sav. Bank, 181 AD2d 648). The dismissal is justified based on the plaintiffs’ repeated lack of responses to the respondents’ demands for disclosure and the plaintiffs’ failure to timely and fully comply with the court orders issued enforcing those demands (see, Zletz v Wetanson, 67 NY2d 711, 713; Wolfson v Nassau County Med. Ctr., 141 AD2d 815; see also, Polito v DeTomaso, 208 AD2d 912; Mills v Ducille, 170 AD2d 657, 658; Bigman v Dime Sav. Bank, supra; Sawh v Bridges, 120 AD2d 74, 78).
The plaintiffs’ remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.